DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, “wherein the coolant comprises water, alcohol, or an alternative for chlorofluorocarbon” is indefinite as it is unclear what constitutes (or doesn’t) “an alternative for chlorofluorocarbon”. Therefore, the scope of the claim is obscured and rendered indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kohama (US 20200402873 A1. 11.28.2017 date).
Regarding claim 1, Kohama discloses a semiconductor device (Figs. 1A-1B) comprising: a wiring layer-attached glass substrate (2a/top 2f/3. [0026] – “Examples of the electrical insulating ceramic material used for the insulating layers forming the first layer 2a, the second layer 2b, and the additional layer 2f include sintered aluminum oxide, sintered mullite, sintered silicon carbide, sintered aluminum nitride, sintered silicon nitride, and sintered glass-ceramic” and [0030] - “In addition to the electrode pads 3 and/or the electrodes for connection to external circuits, the substrate 2 may also include, on its upper surface or lower surface, inner wire conductors between the insulating layers”); a glass substrate (2b/bottom 2f, [0026]) that is adhered to the wiring  layer-attached glass substrate; and a heat dissipation part (5a/5b, [0042] – “The first through-cavities 5a, the second through-cavity 5b, and the additional through-hole 5f may be filled with a liquid heat-dissipating substance such as oil or with another fluid such as a gas”) that is formed between the wiring layer-attached glass substrate and the glass substrate (Figs. 1A-1B)

    PNG
    media_image1.png
    339
    485
    media_image1.png
    Greyscale

Regarding claims 2-3 and 6, Kohama discloses (claim 2) wherein the heat dissipation part (5a/5b) is formed below a chip (10) that is mounted on (partly at least) the wiring layer-attached glass substrate (2a/top 2f/3, Fig. 1B), (claim 3) wherein a first cavity (5b) is formed as the heat dissipation part in the glass substrate (2b/bottom 2f, Fig. 1B), and, (claim 6) wherein a second cavity (5a) that faces (partly at least) the first cavity (5b) is formed as the heat dissipation part in the wiring layer-attached glass substrate (2a/top 2f/3, Fig. 1B).

Claim 4-5, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kohama in view of Tonosaki et al. (US 20050047090 A1).
Regarding claims 4-5, Kohama fails to disclose (claim 4) wherein a coolant is sealed in the first cavity, and, (claim 5) wherein the coolant comprises water, alcohol, or an alternative for chlorofluorocarbon.
claim 4) wherein a coolant is sealed ([0052]) in the first cavity (5, Figs. 1 and 5), and, (claim 5) wherein the coolant comprises water ([0044]), alcohol, or an alternative for chlorofluorocarbon.
It would have been obvious to one of ordinary skill in the art to include the sealed arrangement and coolant of Tonosaki in the device of Kohama and arrive at the claimed invention so as to provide a thin/compact cooling device  with improved cooling performance which could be employed, e.g., in high density memory devices (Tonosaki, [0003-0004] and [0010]).
Regarding claims 7-8, Kohama fails to disclose (claim 7) wherein grooves are provided within the second cavity, and, (claim 8) wherein the grooves have a slit structure.
Tonosaki discloses (claim 7) wherein grooves (11 and/or 8) are provided within the second cavity (6, Fig. 4 and Fig. 7 step 701, [0050]), and, (claim 8) wherein the grooves (11 and/or 8) have a slit structure (Fig. 4, [0050]).
It would have been obvious to one of ordinary skill in the art to include the grooves and cavity arrangement of Tonosaki in the device of Kohama and arrive at the claimed invention so as to provide a thin/compact cooling device  with improved cooling performance which could be employed, e.g., in high density memory devices (Tonosaki, [0003-0004] and [0010]).
Regarding claims 10-11, Kohama fails to disclose (claim 10) wherein the wiring layer-attached glass substrate and the glass substrate are joined together to be adhered to each other by forming an inorganic film on the glass substrate, and, (claim 11) wherein the inorganic film comprises a silicon thin film or an aluminum thin film.
Tonosaki discloses  (regarding claim 10) wherein a first glass substrate (3, [0040]) and a second glass substrate (2, [0040]) are joined together to be adhered to each other by forming (MPEP 2113) an inorganic film (4, [0040] – “silicon member 4”) on the first or second glass substrates (Figs. 1, 7 and 12, [0082-0087]. Per MPEP 2113, the structure implied is two joined glass substrates with an inorganic film claim 11) wherein the inorganic film comprises a silicon thin film (4, [0040] – “silicon member 4”) or an aluminum thin film.
It would have been obvious to one of ordinary skill in the art to include the arrangement and inorganic thin film of Tonosaki in the device of Kohama and arrive at the claimed invention so as to enable means for securely joining two substrates (Tonosaki, [0091]). Note that Kohama discloses bonding of substrates at [0047] and, as such, the references are considered relevant to each other.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tonosaki in view of Takahashi (US 20070227697 A1).
Regarding claims 1 and 2, Tonosaki discloses a semiconductor device (Figs. 1-2) comprising: a first glass substrate (3, [0040]); a second glass substrate (2, [0040]) that is adhered to the first glass substrate; and a heat dissipation part (5/6) that is formed between the first glass substrate and the second glass substrate ([0040]).
Tonosaki fails to disclose (claim 1) the first glass substrate (3) as a “wiring layer-attached glass substrate”, and, (claim 2) wherein the heat dissipation part is formed below a chip that is mounted on the wiring layer-attached glass substrate. Providing a wiring layer on the first glass substrate (3) would meet claim 1, and, providing a chip mounted thereon over a heat dissipation part would meet claim 2.
Takahashi discloses (regarding claim 1) a wiring layer (518/520, [0004], [0048]) on a first substrate (512, Fig. 11), and, (regarding claim 2) wherein the heat dissipation part (12c/12d, Fig. 3) is formed below a chip (not shown, disclosed in [0004] and [0047]) that is mounted on the first substrate (512, Fig. 11).
It would have been obvious to one of ordinary skill in the art to provide a wiring layer and a chip thereon onto the first glass substrate (3) of Tonosaki and arrive at the claimed invention in view of Takahashi so as to enable means to mount a semiconductor chip onto a heat dissipation device and 
Regarding claims 3-8 and 10-11, Tonosaki/Takahashi discloses (claim 3) wherein a first cavity (5) is formed as the heat dissipation part (5/6) in the (second) glass substrate (2, Fig. 1), (claim 4) wherein a coolant is sealed ([0052]) in the first cavity (5, Figs. 1 and 5), (claim 5) wherein the coolant comprises water ([0044]), alcohol, or an alternative for chlorofluorocarbon, (claim 6) wherein a second cavity (6) that faces (partly at least) the first cavity (5) is formed as the heat dissipation part (5/6) in the wiring layer-attached glass substrate (3 as modified by Takahashi, Fig. 1), (claim 7) wherein grooves (11 and/or 8) are provided within the second cavity (6, Fig. 4 and Fig. 7 step 701, [0050]), (claim 8) wherein the grooves (11 and/or 8) have a slit structure (Fig. 4, [0050]), (claim 10) wherein the wiring attached-glass substrate (3 as modified by Takahashi) and the (second) glass substrate (2, [0040]) are joined together to be adhered to each other by forming (MPEP 2113) an inorganic film (4, [0040] – “silicon member 4”) on the (second) glass substrate (2, Figs. 1, 7 and 12, [0082-0087]. Per MPEP 2113, the structure implied is two joined glass substrates with an inorganic film in between), and, (claim 11) wherein the inorganic film comprises a silicon thin film (4, [0040] – “silicon member 4”) or an aluminum thin film.
Regarding claim 9, Tonosaki fails to disclose wherein the grooves have a lattice structure.
Takahashi discloses grooves (12c/12d) that have a lattice (resembling) structure (Figs. 2, 5-6, 8 and [0009] - “…provided at intervals”).
It would have been obvious to one of ordinary skill in the art to provide a lattice arrangement in Tonosaki and arrive at the claimed invention in view of Takahashi so as to maximize cooling efficiency while controlling the size of a heat dissipation device (Takahashi, [0004] and [0008]) and/or because it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tonosaki in view of Takahashi as applied to claim 2 above, and further in view of Moriga (JP H06188326 A).
Regarding claims 12-13, Tonosaki/Takahashi fails to disclose (claim 12) wherein the wiring layer-attached glass substrate and the glass substrate are joined together to be adhered to each other by applying a resin to the glass substrate, and, (claim 13) wherein the resin comprises a thermosetting resin or a UV curable resin.
Moriga discloses joining a base body (2) and a lid body (5) with a thermoset resin bonding material (9, Fig. 1, “a base body containing a semiconductor element and having a cavity and a lid disposed on the base body so that the cavity is hollow are sealed with a thermosetting resin bonding material”).
It would have been obvious to one of ordinary skill in the art to replace the inorganic thin film (4) of Tonosaki/Takahashi with the thermoset resin bonding material (9) of Moriga and arrive at the claimed invention so as to facilitate “hermeticity between the base and the lid is improved” as disclosed by Moriga. Note that Tonosaki discloses sealing at [0052] and, as such, the references are considered relevant to each other.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tonosaki in view of Takahashi as applied to claim 3 above, and further in view of Shioga et al. (JP 2014120516 A).
Regarding claims 14-16, Tonosaki/Takahashi fails to disclose (claim 14) wherein a porous layer is provided in the first cavity, (claim 15) wherein the porous layer includes a heat- resistant resin, and, (claim 16) wherein the heat-resistant resin comprises polyimide, polyamide or polycarbonate.
Shioga discloses (claim 14) wherein a porous layer (12) is provided in the first cavity (of 11, Fig. 3, “The heat diffusion module 6 includes a hollow member 11 and a wick (an example of a “porous body” in the present application) 12”), (claim 15) wherein the porous layer includes a heat- resistant claim 16) wherein the heat-resistant resin comprises polyimide (“Thereby, a porous polyimide film can be formed on the surface of the substrate 16 as the wick 12”), polyamide or polycarbonate.
It would have been obvious to one of ordinary skill in the art to include the porous material of Shioga in the device of Tonosaki/Takahashi and arrive at the claimed invention so as to efficiently cool a semiconductor device “by utilizing phase change of cooling medium” and/or “By accompanying the phase change of the refrigerant, efficient cooling with the transfer of latent heat as well as sensible heat is realized” as disclosed by Shioga.

Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tonosaki in view of Takahashi as applied to claim 3 above, and further in view of Malone et al. (US 20020113141 A1).
Regarding claims 14 and 17-18, Tonosaki/Takahashi fails to disclose (claim 14) wherein a porous layer is provided in the first cavity, (claim 17) wherein the porous layer includes metal, and, (claim 18) wherein the metal comprises copper.
Malone discloses (claim 14) wherein a porous layer (133) is provided in the first cavity (Fig. 2), (claim 17) wherein the porous layer includes metal ([0030] – “The porous material can be a sponge, sintered copper, fiber bundles, grooved metal, wire mesh, or the like”), and, (claim 18) wherein the metal comprises copper ([0030] – “The porous material can be a sponge, sintered copper, fiber bundles, grooved metal, wire mesh, or the like”).
It would have been obvious to one of ordinary skill in the art to include the porous material of Malone in the device of Tonosaki/Takahashi and arrive at the claimed invention so as to enable use of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.